Case 2:19-cr-20429-DML-DRG ECF No. 22 filed 10/21/19         PageID.72    Page 1 of 2



                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                   Plaintiff,            CRIMINAL NO. 19-20429

v.                                       HON. DAVID M. LAWSON

ROBERT BERNARD GIGGIE,

               Defendant.
_____________________________/

                 STIPULATION TO ADJOURN SENTENCING

      Through their respective counsel, the parties stipulate and agree to adjourn

the deadline for submitting factual and guideline errors to Probation, and the

sentencing in this matter from October 21, 2019, and November 12, 2019,

respectfully, for a period of at least thirty days. The government opposes

adjournment of sentencing beyond December 20, 2019, given the amount of time

that has already passed since this defendant’s arrest. This delay is sought to permit

the defense time necessary to better prepare for sentencing, and the government is

aware of the extenuating circumstances relating to the defense counsel’s schedule

and availability that justify the requested adjournment.

      The defendant, Robert Giggie, was arrested by complaint on October 1,

2018. He pleaded guilty to an information on August 13, 2019. He has been on

pretrial release since his initial appearance on October 1. The adjournment sought
Case 2:19-cr-20429-DML-DRG ECF No. 22 filed 10/21/19          PageID.73      Page 2 of 2



is the first delay of the sentencing date sought by the parties. Under the

circumstances of this case, the parties agree that neither the government nor the

defendant will be prejudiced by the requested delay.

      So stipulated:

 s/ Benjamin C. Coats                           s/ John Freeman (with consent)
 Assistant U. S. Attorney                       John Freeman
 211 W. Fort Street, Suite 2001                 Attorney for Defendant
 Detroit, MI 48226                              Law Office of John Freeman
 Benjamin.Coats@usdoj.gov                       3150 Livernois, Suite 270
 313-226-9734                                   Troy, MI 48083
                                                formerfedlawyer@hotmail.com
                                                (248) 250-9950
